--------------------------------------------------------------------------------

Exhibit 10.7



EXECUTION VERSION


SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT
AND
LIMITED WAIVER
 
THIS SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT AND LIMITED WAIVER (this
“Amendment”), is made and entered into as of  August 14, 2018, by and among
BRISTOW U.S. LLC, a Louisiana limited liability company (the “Borrower”), the
Lenders (as defined below) party hereto and MACQUARIE BANK LIMITED, in its
capacity as Administrative Agent for the Lenders (the “Administrative Agent”).


WITNESSETH


WHEREAS, reference is made to that certain Term Loan Credit Agreement dated as
of February 1, 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among the Borrower, the
lenders from time to time party thereto (the “Lenders”), the Administrative
Agent, and Macquarie Bank Limited in its capacity as security agent for the
Lenders (the “Security Agent”), pursuant to which the Administrative Agent, the
Security Agent and the Lenders agreed to extend a term loan credit facility to
the Borrower;
 
WHEREAS, the Borrower has requested that the Lenders amend certain provisions of
the Credit Agreement and to waive compliance with certain other provisions of
the Credit Agreement and the Lenders party hereto (constituting Required Lenders
under the Credit Agreement) are willing, subject to the terms and conditions set
forth herein, to amend the Credit Agreement and to waive compliance with certain
provisions of the Credit Agreement as provided for herein.
 
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the parties hereto agree as follows:
 
1.          Defined Terms. Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Credit Agreement.
 
2.          Amendment to the Credit Agreement. The Credit Agreement is hereby
amended as follows:
 
(a)          Paragraph (i) of the definition of “Permitted Jurisdiction” is
amended by deleting the text, “55%” and replacing it with “50%”.
 
3.          Limited Waiver and Consent. So long as no Event of Default shall
have occurred and be continuing, the Lenders consent to the Borrower’s
registration or permanent or predominant use or operation of Aircraft in
Trinidad and Tobago up to a maximum Relevant Aircraft Amount not exceeding 40%
of the total principal amount of the Term Loan outstanding at such time, and
solely to such extent, hereby waive compliance with the definition of “Permitted
Jurisdiction” for the purposes of such registration or permanent or predominant
use or operation of Aircraft in Trinidad and Tobago. The limited waiver and
consent set forth in this Section 3 is effective solely for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to be a consent to any amendment, waiver or modification of any term or
condition of the Credit Agreement or of any other Loan Document, except as
expressly provided in this Agreement, or prejudice any right or rights that
Agent or Lenders have or may have in the future under or in connection with the
Credit Agreement or any other Loan Document.
 

--------------------------------------------------------------------------------

4.          Conditions to Effectiveness. It is understood and agreed that this
Amendment shall become effective on the date when the Administrative Agent shall
have received executed counterparts to this Amendment from the Borrower and the
Required Lenders.
 
5.          Representations and Warranties. To induce the Lenders to enter into
this Amendment, the Borrower hereby represents and warrants to the Lenders as
follows:
 
(a)          The execution and delivery by the Borrower of this Amendment are
within the Borrower’s organizational powers and have been duly authorized by all
necessary organizational action;
 
(b)         The execution, delivery and performance by the Borrower of this
Amendment (i) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect, (ii) will not violate any
Requirements of Law applicable to the Borrower or any judgment, order or ruling
of any Governmental Authority, (iii) will not violate or result in a default
under any indenture, material agreement or other material instrument binding on
the Borrower or any of its assets or give rise to a right thereunder to require
any payment to be made by the Borrower, and (iv) will not result in the creation
or imposition of any Lien on any asset of the Borrower prohibited under the Loan
Documents;
 
(c)          This Amendment has been duly executed and delivered for the benefit
of the Borrower and constitutes a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms except
as the enforceability hereof may be limited by bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditors’ rights and
remedies in general; and
 
(d)         After giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects (or, in the case of any such
representation or warranty under the Credit Agreement or other Loan Documents
already qualified as to materiality, in all respects), except to the extent that
such representations and warranties specifically refer to an earlier date, and
no Default or Event of Default has occurred and is continuing as of the date
hereof.
 
(e)          Since March 31, 2017, there has not occurred any event that has had
or could reasonably be expected to have, a Material Adverse Effect.
 
6.          Effect of Amendment. Except as set forth expressly herein, all terms
of the Credit Agreement, as amended hereby, and the other Loan Documents shall
be and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Borrower (to the extent that the
Borrower is a party thereto) to the Lenders and the Administrative Agent. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Lenders under the Credit Agreement, nor constitute a waiver of any provision
of the Credit Agreement. Upon its effectiveness pursuant to the terms hereof,
this Amendment shall constitute a Loan Document for all purposes of the Credit
Agreement.
 
Second Amendment to Term Loan Credit Agreement
Page 2



--------------------------------------------------------------------------------

7.          Costs and Expenses. The Borrower agrees to pay on demand all
reasonable, out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution and delivery of this Amendment,
including, without limitation, the reasonable fees and out-of-pocket expenses of
outside counsel with respect thereto.
 
8.          Miscellaneous. Sections 11.1, 11.3, 11.4, 11.5, 11.6, 11.7, 11.9,
11.10, 11.11 and 11.12 of the Credit Agreement are incorporated herein to this
Amendment, mutatis mutandis, by reference as if fully set forth herein.
 
[Signature Pages To Follow]


Second Amendment to Term Loan Credit Agreement
Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
BRISTOW U.S. LLC
 
 
By
/s/ Geoffrey L. Carpenter
   
Name: Geoffrey L. Carpenter
   
Title: Manager




 
MACQUARIE LEASING INC.
 
as a Lender
 

 
By
/s/ John Willingham
   
Name: John Willingham
   
Title: Attorney




 
MACQUARIE BANK LIMITED
 
as Administrative Agent and as Security Agent
 
 
By
/s/ Peter Burton
   
Name: Peter Burton
   
Title: Attorney




 
By
/s/ Matthew Chapman
   
Name: Matthew Chapman
   
Title: Attorney



By its signature below, Bristow Group Inc. hereby agrees to the amendments and
waivers set forth herein and hereby ratifies and confirms the obligations under
the Guaranty in all respects.
 
BRISTOW GROUP INC.

By
/s/ Geoffrey L. Carpenter
   
Name: Geoffrey L. Carpenter
   
Title: Vice President and Treasurer



[Signature Page to Second Amendment to Term Loan Credit Agreement]





--------------------------------------------------------------------------------